Citation Nr: 0611672	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-36 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable evaluation for duodenal 
ulcer.

3.  Entitlement to service connection for headaches, 
secondary to head injury and PTSD.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefits sought 
on appeal.


FINDING OF FACT

In January 2006 signed correspondence, the veteran withdrew 
his appeal from the Board.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of an increased 
evaluation for PTSD have been met.  38 U.S.C.A.  
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2005)); 38 C.F.R. §§ 
20.202, 20.204 (2005).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of a compensable 
evaluation for duodenal ulcer have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2005)); 38 C.F.R. §§ 
20.202, 20.204 (2005).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of service connection 
for headaches, secondary to head injury and PTSD, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2005)); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In a letter dated January 2006, the veteran, in writing, 
withdrew his appeal to the Board.  The appeal to the Board 
includes the issues of an increased evaluation for PTSD, a 
compensable evaluation for duodenal ulcer, and service 
connection for headaches secondary to a head injury and PTSD.  
The letter was received at the Board in March 2006.

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to these 
issues.  Accordingly, they are therefore dismissed.


ORDER

The issue on appeal of entitlement to an increased evaluation 
for PTSD is dismissed.

The issue on appeal of entitlement to a compensable 
evaluation for duodenal ulcer is dismissed.

The issue on appeal of entitlement to service connection for 
headaches, secondary to head injury and PTSD, is dismissed.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


